AO 442 (Rev O1/09) Arrest Warrant

 

UNITED STATES DISTRICT COURT _

for the

District of Maine

United States of America )
KATRINA F, PREBLE . Case No.  1:20-mj-00316-JCN
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of persan to be arrested) Katrina F. Preble

who is accused of an offense or violation based on the following document filed with the court:

(J Superseding Information os Complaint
(Violation Notice © Order of the Court

1 Indictment 1 Superseding Indictment (7 Information
4 Probation Violation Petition [7 Supervised Release Violation Petition
This offense is briefly described as follows:

Counts 1 and 2: Knowingly and willfully did transmit in interstate commerce a threat to injure the person of another.

 

 

 

j
| <
11:05 am, Nov 16 2020 a I -
Date and tume issued: Oe Me be.
City and state: Bangor , ME John C Nivison U.S, Magistrate Judge
Pri f iname an i i ile
Return

 

\\ | \\e| 2020 | and the person was arrested on (dae) \iv\2020

This warrant was received on (dete)

at (city and state) Lanoor Mane
_atR i

Date: \\[ie|2Zo20 Pow IfER on behalf ef FéI S}A
Arresting officer's signature ). Wes year

Deine mstelgs, Depuly us Marshal

 

 

 
